Exhibit 10.2
AMKOR TECHNOLOGY, INC.
2003 NONSTATUTORY INDUCEMENT GRANT STOCK PLAN
(Amended and Restated February 4, 2008)
     1. Purposes of the Plan. The purposes of this Stock Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

          Nonstatutory Stock Options and Stock Purchase Rights may be granted
under the Plan, as determined by the Administrator.
          No employee is automatically entitled to participate in, or be
considered for participation in, the Plan at all or at a particular level.
Participation is one grant under the Plan and does not imply any right to
participate, or to be considered to participate in any later grant under the
Plan. Participation in the Plan does not create any right to, or expectation of,
continued employment.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options or Stock Purchase Rights are,
or will be, granted under the Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Code” means the Internal Revenue Code of 1986, as amended.
          (e) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
          (f) “Common Stock” means the common stock of the Company.
          (g) “Company” means Amkor Technology, Inc., a Delaware corporation.
          (h) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

 



--------------------------------------------------------------------------------



 



          (i) “Director” means a member of the Board.
          (j) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (k) “Employee” means any person employed by the Company or any Parent
or Subsidiary of the Company. An Employee shall not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination (unless the date of determination is not a market
trading day, in which case the Fair Market Value shall be the closing sales
price on the last market trading day prior to such date of determination), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (n) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option or Stock Purchase Right
grant. The Notice of Grant is part of the Option Agreement or Restricted Stock
Purchase Agreement.
          (o) “Option” means a nonstatutory stock option granted pursuant to the
Plan that is not intended to qualify, or which by its terms does not so qualify,
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.
          (p) “Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

2



--------------------------------------------------------------------------------



 



          (q) “Optioned Stock” means the Common Stock subject to an Option or
Stock Purchase Right.
          (r) “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.
          (s) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (t) “Plan” means this 2003 Nonstatutory Stock Plan.
          (u) “Restricted Stock” means Shares issued pursuant to a Stock
Purchase Right or Shares of restricted stock issued pursuant to an Option.
          (v) “Restricted Stock Purchase Agreement” means a written or
electronic agreement between the Company and the Optionee evidencing the terms
and restrictions applying to stock purchased under a Stock Purchase Right. The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the Notice of Grant.
          (w) “Retirement” means an Optionee’s ceasing to be a Service Provider
on or after the date when the sum of (i) the Optionee’s age (rounded down to the
nearest whole month), plus (ii) the number of years (rounded down to the nearest
whole month) that the Optionee has provided services to the Company equals or is
greater than seventy-five (75).
          (x) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.
          (y) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (z) “Service Provider” means an Employee, Consultant or Director.
          (aa) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
          (bb) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant and
Restricted Stock Purchase Agreement.
          (cc) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 300,000 Shares, plus an annual increase to be added as of
January 1st of each year during the term of the Plan equal to the lesser of
(i) the number of Shares needed to restore the maximum aggregate number of
Shares which may be optioned and sold under the Plan to 300,000 or (ii) a lesser
amount determined by the Administrator. The Shares may be authorized, but
unissued, or reacquired Common Stock.

3



--------------------------------------------------------------------------------



 



          If an Option or Stock Purchase Right expires or becomes unexercisable
without having been exercised in full, or is surrendered pursuant to an Option
Exchange Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Stock Purchase Right, shall not
be returned to the Plan and shall not become available for future distribution
under the Plan, except that if unvested Shares of Restricted Stock are
repurchased by the Company, such Shares shall become available for future grant
under the Plan.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. The Plan may be administered
by different Committees with respect to different groups of Service Providers.
               (ii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iii) Other Administration. Other than as provided above, the
Plan shall be administered by (A) the Board or (B) a Committee, which committee
shall be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Employees to whom Options and Stock Purchase
Rights may be granted hereunder;
               (iii) to determine the number of shares of Common Stock to be
covered by each Option and Stock Purchase Right granted hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Option or Stock Purchase Right granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Options or Stock Purchase Rights may be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option
or Stock Purchase Right or the Shares relating thereto, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;
               (vi) to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;

4



--------------------------------------------------------------------------------



 



               (vii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
               (viii) to modify or amend each Option or Stock Purchase Right
(subject to Section 15(c) of the Plan), including the discretionary authority to
extend the post-termination exercisability period of Options longer than is
otherwise provided for in the Plan. Notwithstanding the previous clause, without
stockholder approval, the Administrator may not (1) modify or amend an Option or
Stock Purchase Right to reduce the exercise price of such Option or Stock
Purchase Right after it has been granted (except for adjustments made pursuant
to Section 14), (2) cancel any Purchase Right with a lower exercise price,
(3) cancel any outstanding Option or Stock Purchase Right and immediately
replace it with a new Option or Stock Purchase Right, or (4) cancel any
outstanding Option in exchange for cash;
               (ix) to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by an Optionee to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;
               (x) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator; and
               (xi) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.
     5. Eligibility. Options and Stock Purchase Rights may be granted to
Employees.
     6. At-Will Employment. Neither the Plan nor any Option or Stock Purchase
Right shall confer upon an Optionee any right with respect to continuing the
Optionee’s relationship as a Service Provider, nor shall they interfere in any
way with the Optionee’s right or the Company’s right to terminate such
relationship at any time, with or without cause.
     7. Term of Plan. The Plan shall become effective upon its adoption by the
Board. It shall continue in effect until terminated under Section 15 of the
Plan.
     8. Term of Option. The term of each Option shall be stated in the Option
Agreement.
     9. Option Exercise Price and Consideration.

5



--------------------------------------------------------------------------------



 



          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator.
          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.
          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist of (without limitation):
               (i) cash;
               (ii) check;
               (iii) promissory note;
               (iv) other Shares provided Shares acquired from the Company
(directly or indirectly) (A) have been vested and owned by the Optionee for more
than six months on the date of surrender, and (B) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;
               (v) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;
               (vi) a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee’s participation
in any Company-sponsored deferred compensation program or arrangement;
               (vii) any combination of the foregoing methods of payment; or
               (viii) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
     10. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a Share.
               An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised, together
with any applicable withholding taxes. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the

6



--------------------------------------------------------------------------------



 



Optionee or, if requested by the Optionee, in the name of the Optionee and his
or her spouse. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13 of the Plan.
               Exercising an Option in any manner shall decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
          (c) Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
          (d) Death of Optionee. If an Optionee dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant), by the Optionee’s estate or by a
person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

7



--------------------------------------------------------------------------------



 



          (e) Retirement of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Retirement, the Options will continue to
vest for an additional twelve (12) months following the Optionee’s termination.
The Optionee will have thirty (30) days following the initial twelve (12) month
period to exercise his or her Options. If, after termination, the Optionee does
not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.
          (f) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.
     11. Stock Purchase Rights.
          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.
          (b) Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability). Unless the Administrator provides otherwise, the purchase price for
Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall be
the original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Administrator.
          (c) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.
          (d) Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 13
of the Plan.
     12. Non-Transferability of Options and Stock Purchase Rights. Unless
determined otherwise by the Administrator, an Option or Stock Purchase Right may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such Option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate.

8



--------------------------------------------------------------------------------



 



     13. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option or Stock Purchase Right.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option or Stock Purchase Right shall lapse
as to all such Shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Option or Stock Purchase Right will terminate
immediately prior to the consummation of such proposed action.
          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Option and Stock Purchase Right shall be assumed
or an equivalent option or right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Option or Stock
Purchase Right, the Optionee shall fully vest in and have the right to exercise
the Option or Stock Purchase Right as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable. If an Option
or Stock Purchase Right becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee in writing or electronically that the
Option or Stock Purchase Right shall be fully vested and exercisable for a
period of ninety (90) days from the date of such notice, and the Option or Stock
Purchase Right shall terminate upon the expiration of such period. For the
purposes of this paragraph, the Option or Stock Purchase Right shall be
considered assumed if, following the merger or sale of assets, the option or
right confers the right to purchase or receive, for each Share of

9



--------------------------------------------------------------------------------



 



Optioned Stock subject to the Option or Stock Purchase Right immediately prior
to the merger or sale of assets, the consideration (whether stock, cash, or
other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.
     14. Date of Grant. The date of grant of an Option or Stock Purchase Right
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.
     15. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.
     16. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Option or Stock Purchase Right unless the exercise of such Option
or Stock Purchase Right and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
          (b) Investment Representations. As a condition to the exercise of an
Option or Stock Purchase Right, the Company may require the person exercising
such Option or Stock Purchase Right to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.
     17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

10



--------------------------------------------------------------------------------



 



     18. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

11



--------------------------------------------------------------------------------



 



APPENDIX A
Terms and Conditions for French Option Grants
     The Board of Directors of Amkor Technology, Inc. (the “Company”) has
established the Amkor Technology, Inc. 2003 Nonstatutory Inducement Grant Stock
Plan (the “Inducement Option Plan”) to provide an incentive to eligible
employees of the Company, its parent and subsidiary companies, including its
French subsidiary, Amkor Technology Euroservices, S.A.R.L. (the “Subsidiary”).
The Administration has determined that it is necessary and desirable to
establish the terms and conditions for the French Option Grants to qualify for
the favorable tax and social security treatment in France provided under
articles 217, 80 bis I and II, and 163 bis C of the French tax code for options
granted under Law n° 70-1322 dated December 31, 1970, now codified at articles L
225-177 to L 225-186 notably of the French Commercial Code, to qualifying
employees who are resident in France for French tax purposes (the “French
Optionees”). The terms and conditions for French Option Grants are set forth in
this Appendix A.
     Under the terms and conditions for French Option Grants, qualifying
employees will be granted only Nonstatutory Stock Options. The provisions of the
Inducement Option Plan concerning U.S. Incentive Stock Options are not
applicable to grants made hereunder.
     The following terms and conditions will apply in the case of Option grants
to French residents.
     1. Definitions. As used herein, the following definitions will apply:
          (a) “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under French corporate, securities, labor
and tax laws.
          (b) “Disability” means total and permanent disability in accordance
with Section L341-4 second and third paragraphs of the French Code de la
Sécurité Sociale, as certified in writing by a physician from the French
Ministry of Labor (“médecin du travail”).
          (c) “Employee” means (i) any person employed by the Company or a
Subsidiary in a salaried position within the meaning Applicable Laws, who does
not own more than 10% of the voting power of all classes of stock of the
Company, or any Parent or Subsidiary, and who is a resident of the Republic of
France or (ii) any person employed by the Company or a Subsidiary who is a
resident of the Republic of France for tax purposes or who performs his or her
duties in France and is subject to French income social security contributions
on his or her remuneration.
          (d) “Fair Market Value” means, as of any date, the dollar value of
Common Stock determined as follows:

 



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market of the Nasdaq Stock Market, its Fair Market Value will be the
average quotation price for the last 20 trading days preceding the date of
determination for such stock (or the average closing bid for such 20 day period,
if no sales were reported) as quoted on such exchange or system and reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
               (ii) If the Common Stock is quoted on the Nasdaq Stock market
(but not on the Nasdaq National Market thereof) or regularly quoted by a
recognized securities dealer but selling prices are not reported, its Fair
Market Value will be the mean between the high bid and low asked prices for the
Common Stock for the last 20 days preceding the date of determination; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof will be determined in good faith by the
Administrator.
          (e) “Purchase Option” means the right to acquire Shares that are
repurchased by the Company prior to the grant of an Option.
          (f) “Subscription Option” means the right to subscribe to newly issued
Shares.
          (g) “Subsidiary” means any participating subsidiary of the Company
located in the Republic of France and that falls within the definition of
“subsidiary” within the meaning of Section L. 225-180 paragraph 1 of the French
commercial code.
          (h) “Termination” means if the Optionee is an Employee, the last day
of any statutory or contractual notice period whether worked or not (provided,
only the employer, and not the Optionee, may decide whether the Optionee works
during the notice period) and irrespective of whether the termination of the
employment agreement is due to resignation or dismissal of the Employee for any
reason whatsoever; if the Optionee is a corporate officer as defined in
Section 2 of this Appendix A, Termination means the date on which he or she
effectively leaves his or her position as a corporate officer for any reason
whatsoever.
     2. Eligibility. Options granted pursuant to this Appendix A may be granted
only to Employees, the Président du conseil d’administration, the membres du
directoire, the Directeur général, the directeurs généraux délégués, the Gérant
of a company with capital divided by shares; provided, however, that the
administrateurs and the membres du conseil de surveillance who are also
Employees of the Subsidiary in accordance with a valid employment agreement
pursuant to Applicable Laws may be granted Options hereunder. For the purpose of
this Appendix A, when applicable, the rules set forth for an Employee shall be
applicable to the aforementioned corporate officers.
     3. Stock Subject to the Plan. The total number of Options outstanding which
may be exercised for newly issued Shares may at no time exceed that number equal
to one-third of the Company’s voting stock, whether preferred stock of the
Company or Common Stock. If any Optioned Stock is to consist of reacquired
Shares, such Optioned Stock must be purchased by the Company, in the limit of
10% of its share capital, prior to the date of the grant of the corresponding

-2-



--------------------------------------------------------------------------------



 



new Option and must be reserved and set aside for such purposes. In addition,
the new Option must be granted within one (1) year of the acquisition of the
Shares underlying such new Option.
     4. Limitations Upon Granting of Options.
          (a) Declaration of Dividend; Capital Increase. To the extent
applicable to the Company, Options cannot be granted during the 20 trading days
from (i) the date the Common Stock is trading on an ex-dividend basis or (ii) a
capital increase.
          (b) Non-Public Information. To the extent applicable to the Company,
the Company shall not grant Options during the closed periods required under
Section L 225-177 of the French Commercial Code. As a result, notwithstanding
any other provision of the Plan, Options cannot be granted:
               (i) during the ten (10) trading days preceding and following the
date on which the consolidated accounts, or, if unavailable, the annual
accounts, are made public;
               (ii) during the period between the date on which the Company’s
governing bodies (i.e., the Administrator and the Company’s corporate officers
and directors) become aware of information which, if made public, could have a
material impact on the price of the Shares, and the date ten (10) trading days
after such information is made public.
          (c) Right to Employment. Neither the Plan nor any Option shall confer
upon any Optionee any right with respect to continuing the Optionee’s employment
relationship with the Company or any Subsidiary.
     5. Option Price. The exercise price for the Shares to be issued pursuant to
exercise of an Option will be determined by the Administrator upon the date of
grant of the Option and stated in the Option Agreement, but in no event will be
lower than eighty percent (80%) of the Fair Market Value on the date the Option
is granted or of the average purchase price of these Shares by the Company. The
Option Price cannot be modified while the Option is outstanding, except as
required by Applicable Laws.
     6. Term of Option. The term of each Option shall be as stated in the Option
Agreement; provided, however, that the maximum term of an Option shall not
exceed ten (10) years from the date of grant of the Option.
     7. Exercise of Option; Restriction on Sale.
          (a) Options granted hereunder may not be exercised prior to the first
anniversary date (the “Initial Exercise Date”) of the date on which the Option
is granted whether or not the Option has vested prior to such time; provided,
however, that the Initial Exercise Date will be automatically adjusted to
conform with any changes under Applicable Laws so that the length of time from
the date of grant to the Initial Exercise Date when added to the length of time
in which Shares may not be disposed of after the Initial Exercise Date as
provided in Section 7(b) below, will allow for favorable tax and social security
treatment under Applicable Laws. Thereafter, Options

-3-



--------------------------------------------------------------------------------



 



may be exercised to the extent they have vested. Options granted hereunder will
vest as determined by the Administrator.
               An Option will be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised together
with any applicable withholding taxes and social security contributions. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
          (b) The Shares subject to an Option may not be transferred, assigned
or hypothecated in any manner otherwise than by will or by the laws of descent
or distribution before the date three (3) years from the Initial Exercise Date,
except for any events provided for in Article 91 ter of Annex II to the French
tax code; provided, however, that the duration of this restriction on sale will
be automatically adjusted to conform with any changes to the holding period
required for favorable tax and social security treatment under Applicable Laws
to the extent permitted under Applicable Laws.
          (c) Termination of Employment Relationship. Upon Termination of an
Optionee’s status as an Employee (other than upon the Optionee’s death or
Disability), the Optionee may exercise his or her Option, but only within thirty
(30) days from the date of such Termination, and only to the extent that the
Optionee was entitled to exercise it at the date of Termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). If, at the date of Termination, the Optionee is not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If, after Termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.
          (d) Disability of Optionee. Upon Termination of an Optionee’s status
as an Employee terminates as a result of the Optionee’s Disability, the Optionee
may exercise his or her Option at any time within twelve (12) months from the
date of such Termination, but only to the extent that the Optionee was entitled
to exercise it at the date of such Termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). If,
at the date of Termination, the Optionee is not entitled to exercise his or her
entire Option, the Shares covered by the unexercisable portion of the Option
shall revert to the Plan. If, after Termination, the Optionee does not exercise
his or her Option within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.

-4-



--------------------------------------------------------------------------------



 



          (e) Death of Optionee. Notwithstanding any provision of the Plan or
Option Agreement to the contrary and Section 7 hereof, the Option shall be fully
and immediately exercisable upon the death of an Optionee while an Employee.
Furthermore, notwithstanding any provision of the Plan or the Option Agreement
to the contrary, including the term of the Option, the Option may be exercised
at any time within twelve (12) months following the date of death by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance. If, after death, the Optionee’s estate or a person
who acquired the right to exercise the Option by bequest or inheritance does not
exercise the Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall immediately revert to the
Plan.
          (f) Retirement of Optionee. If an Optionee ceases to be an Employee as
the result of the Optionee’s Retirement, the Option may be exercised for twelve
(12) months following the Optionee’s Termination. If, at the time of Retirement,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall immediately revert to the Plan. If,
after Termination, the Optionee does not exercise his or her Option within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan. If an Optionee ceases to be an Employee as
a result of the Optionee’s Retirement, the Options will continue to vest for an
additional twelve (12) months following the Optionee’s Termination. The Optionee
will have thirty (30) days following the twelve (12) month period after his or
her Termination to exercise his or her Options (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement).
     8. Non-Transferability of Options. An Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.
     9. Changes in Capitalization. Notwithstanding any provisions of the Plan
and the Option Agreement to the contrary, adjustments to the exercise price
and/or the number of shares subject to an Option issued hereunder shall be made
to preclude the dilution or enlargement of benefits under the Option in the
event the Company executes one or more of the transactions listed below. With
the exception of the transactions listed below, adjustments to the exercise
price and/or the number of shares subject to the Option issued hereunder shall
not be made under any circumstance. Furthermore, even upon occurrence of one or
more of the transactions listed below, no adjustment to the kind of shares to be
granted shall be made. The transactions are as follows:
          (a) an issuance of new shares for cash consideration reserved to the
Company’s existing shareholders;
          (b) an issuance of convertible or exchangeable bonds reserved to the
Company’s existing shareholders;
          (c) a capitalization of retained earnings, profits, or issuance
premiums;
          (d) a distribution of reserves by payment in cash or shares;
          (e) a cancellation of shares in order to absorb losses; and

-5-



--------------------------------------------------------------------------------



 



          (f) a purchase, by the Company when listed, of its own shares at a
price higher than their then current quotation price.
          An increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company is not within the scope of the
prohibition of the first paragraph of this Section 9.
     10. Information Statements to Optionees. The Company or its French Parent
or Subsidiary, as required under Applicable Laws, will provide to each Optionee,
with copies to the appropriate governmental entities, such statements of
information as required by the Applicable Laws.
     11. Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Any favorable amendments or alterations are automatically deemed to be approved
by Optionee. Termination of the Plan will not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to Options granted
under the Plan prior to the date of such termination.
     12. Reporting to the Shareholders’ Meeting. The Subsidiary of the Company,
if required under Applicable Laws, will provide its shareholders with an annual
report with respect to Options granted and/or exercised by its Employees in the
financial year.
     13. Interpretation. It is intended that Options granted under the Terms and
Conditions for French Option Grants shall qualify for the favorable income tax
and social security treatment applicable to stock options granted under the
French Commercial code as subsequently amended, and in accordance with the
relevant provisions set forth by French tax law and the French tax
administration. The terms of the French Plan shall be interpreted in accordance
with the relevant provisions set forth by French tax and social security laws,
as well as the French tax and social security administrations.
          In the event of any conflict between the terms and conditions for
French Option Grants and the Option Plan, the terms and conditions for French
Option Grants shall control for any grants made thereunder.

-6-